           1   KEKER, VAN NEST & PETERS LLP
               ROBERT A. VAN NEST - # 84065
           2   rvannest@keker.com
               LEO L. LAM - # 181861
           3   llam@keker.com
               MATTHEW M. WERDEGAR - # 200470
           4   mwerdegar@keker.com
               MICHELLE YBARRA - # 260697
           5   mybarra@keker.com
               JAY RAPAPORT - # 281964
           6   jrapaport@keker.com
               BAILEY W. HEAPS - # 295870
           7   bheaps@keker.com
               DAVID J. ROSEN - # 296139
           8   drosen@keker.com
               KATIE LYNN JOYCE - # 308263
           9   kjoyce@keker.com
               ANNA PORTO - #319903
          10   aporto@keker.com
               633 Battery Street
          11   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
          12   Facsimile:     415 397 7188

          13   Attorneys for Defendant
               ZSCALER, INC.
          14

          15                                UNITED STATES DISTRICT COURT

          16                               NORTHERN DISTRICT OF CALIFORNIA

          17                                   SAN FRANCISCO DIVISION

          18   SYMANTEC CORPORATION and                     Case No. 3:17-cv-04414-JST
               SYMANTEC LIMITED,
          19                                                JOINT STIPULATION AND
                             Plaintiffs,                    [PROPOSED] ORDER REGARDING
          20                                                INSPECTION PROTOCOL FOR
                      v.
          21                                                PERSONAL COMPUTING DEVICES
               ZSCALER, INC.,
          22                                                Judge:     Honorable Jon S. Tigar
                             Defendant.
          23                                                Date Filed: June 22, 2017
                                                            Trial Date: Not set
          24

          25

          26

          27

          28

                     JOINT STIPULATION AND [PROPOSED] ORDER REGARDING INSPECTION PROTOCOL FOR
                                             PERSONAL COMPUTING DEVICES
                                                Case No. 3:17-cv-04414-JST
1327911
           1          Plaintiffs Symantec Corp. and Symantec Ltd. (“Symantec”), Defendant Zscaler, Inc.

           2   (“Zscaler”), and Lee Dolsen (“Dolsen”) stipulate to the following inspection protocol for forensic

           3   images of Dolsen’s personal computing devices:

           4          1.      Zscaler shall provide to Symantec’s consultant fully intact copies of the forensic

           5   images corresponding to evidence identifiers A00333-1-GB1-E015, A00333-1-GB1-E013, and

           6   A00333-1-GB 1-E002 (collectively, the “Digital Media”), so that Symantec’s consultant may

           7   perform an inspection and analysis of the Digital Media for purposes of preparing a rebuttal

           8   forensic expert declaration, as set forth in the Stipulated Request and Order Extending and

           9   Adding Deadlines for Assignor Estoppel Discovery (ECF No. 168).

          10          2.      Symantec’s consultant must be a “Qualified Consultant” or “Qualified Expert” as

          11   defined in § 8(a) of the Protective Order (ECF No. 75). After Symantec proposes a consultant to

          12   be a Qualified Consultant or Qualified Expert, Zscaler shall have the right to object under the

          13   procedures and within the timeframe set forth in § 8(b) of the Stipulated Protective Order.

          14   Zscaler will provide the Digital Media to Symantec’s consultant within two (2) business days of

          15   the expiration of Zscaler’s deadline to object or move to bar disclosure of the Digital Media or, if

          16   Zscaler so moves, within two (2) business days of an order overruling Zscaler’s objections.

          17          3.       Symantec’s consultant shall maintain the Digital Media in a secure facility

          18   operated by Symantec’s consultant and, except as directed otherwise by joint stipulation of the

          19   parties to this Stipulation or order of the Court, shall retain custody of the Digital Media until this

          20   case has come to an end (i.e., after this case has been dismissed and after all appeals have been

          21   exhausted, assuming there are any appeals). Symantec’s consultant shall treat the Digital Media

          22   as Zscaler’s and Dolsen’s “Protected Material” under the Stipulated Protective Order (ECF No.

          23   75), except as provided for herein. Symantec’s consultant shall not disclose or permit any

          24   disclosure of the contents of the Digital Media to anyone, including the parties to this Stipulation

          25   and their attorneys or agents-directly or indirectly, except as provided for herein.

          26          4.      Symantec’s consultant specifically acknowledges and agrees—both on his or her

          27   own behalf and on behalf of any employee of Symantec’s consultant that is engaged in the device

          28   inspection process set forth herein—to be bound by the terms of both this Stipulation and the
                                                              1
                      JOINT STIPULATION AND [PROPOSED] ORDER REGARDING INSPECTION PROTOCOL FOR
                                              PERSONAL COMPUTING DEVICES
                                                 Case No. 3:17-cv-04414-JST
1327911
           1   Stipulated Protective Order (ECF No. 75). Symantec’s consultant shall be given a copy of the

           2   Stipulated Protective Order. Further, Symantec’s consultant shall be given a copy of this

           3   Stipulation and shall sign a certification in the form of Exhibit A attached hereto. Such signed

           4   and completed certification shall be provided to counsel for Zscaler and Dolsen.

           5          5.      Other than as specified in this agreement, neither Zscaler nor Dolsen, nor anyone

           6   working on their behalf, shall have any control over the analysis performed. The parties to this

           7   Stipulation and their counsel shall not have the right to be present during such analysis.

           8          6.      This stipulation will not affect Symantec’s right to seek document discovery under

           9   Federal Rule of Civil Procedure 34.

          10          7.      Symantec’s consultant will limit its analysis of the Digital Media to searching for

          11   the following information:

          12                  a.      Documents authored by Blue Coat Systems, Inc., which shall be defined as

          13   documents that are marked, stamped, or otherwise labeled with the logo of Blue Coat Systems or

          14   the phrases “Blue Coat Copyright, “Blue Coat Trademark,” “Blue Coat Internal Use Only,” Blue

          15   Coat Official Channel Partner Use Only,” “Blue Coat Property,” or other substantially similar

          16   phrases;

          17                  b.      Emails sent from or received by “lee.dolsen@bluecoat.com,”

          18   “lee.dolsen@gmail.com,” and “ldolse@yahoo.com” after February 1, 2012 and referring to “Blue

          19   Coat,” “BlueCoat,” “BC,” or “Dropbox”;

          20                  c.      Files and metadata related to files that are or have been stored in a Dropbox

          21   application or client installed on the Digital Media; and

          22                  d.      Internet search history information related to URLs containing the term

          23   “Dropbox.”

          24          8.      From the date that Symantec’s consultant receives the Digital Media, Symantec’s

          25   consultant shall have ten (10) days to conduct its inspection. Should Symantec need more time to

          26   review the Digital Media, Zscaler will be provided with reasonable notification of that need, and

          27   the parties to this Stipulation will meet and confer to discuss that need and whether additional

          28   time will be granted. Any additional time granted for Symantec’s consultant’s inspection will be
                                                              2
                      JOINT STIPULATION AND [PROPOSED] ORDER REGARDING INSPECTION PROTOCOL FOR
                                              PERSONAL COMPUTING DEVICES
                                                 Case No. 3:17-cv-04414-JST
1327911
           1   provided in kind for Zscaler’s and Dolsen’s review. Neither a request for nor an agreement to

           2   provide additional time for Symantec’s consultant to conduct an inspection shall itself be good

           3   cause for extension of any case deadlines.

           4          9.      To the extent necessary for Symantec’s consultant to identify the material

           5   described in paragraph 7, Symantec may propose search terms for Symantec’s consultant to apply

           6   to text-searchable data in the Digital Media. Consistent with the Order Regarding Discovery,

           7   Including Discovery of Electronically Stored Information (ECF No. 74), “[f]ocused terms, rather

           8   than over-broad terms” shall be employed. Following receipt of Symantec’s proposed search

           9   terms, Zscaler and Dolsen shall each have two (2) days in which to object to Symantec’s expert

          10   providing Symantec hit counts for any proposed search terms. Absent objection, Symantec’s

          11   consultant may provide hit count reports to the parties to this Stipulation. In the event of any

          12   objection, the parties to this Stipulation shall meet and confer in good faith on modifications to

          13   the proposed terms. If the parties are unable to resolve the disagreement, Symantec may seek the

          14   Court’s assistance in resolving the matter.

          15          10.     Any information or materials derived by Symantec’s consultant from its inspection

          16   and analysis of the Digital Media that it wishes to provide to counsel for Symantec in order for

          17   such information or materials to be used as discovery materials in this litigation shall be subject to

          18   the following procedures:

          19                  a.      As used herein, “Findings” shall mean any information or materials derived

          20   by Symantec’s consultant from its analysis of the Digital Media that Symantec’s consultant

          21   wishes to convey to counsel for Symantec for purposes of review, or that Symantec’s consultant

          22   wishes to rely on for its own conclusion.

          23                  b.      So that Zscaler and Dolsen may identify material that is privileged, work

          24   product, not relevant to this case, not within the scope of paragraph 7, or otherwise protected

          25   against disclosure to Symantec or Symantec’s counsel, if any exists, and to facilitate Zscaler’s

          26   and Dolsen’s ability to prepare a privilege log and/or appropriately designate documents as

          27   “Protected Material” under Stipulated Protective Order in this matter (ECF No. 75), the Findings

          28   shall be produced to counsel for Zscaler and Dolsen for review ten (10) days after initiation of the
                                                              3
                      JOINT STIPULATION AND [PROPOSED] ORDER REGARDING INSPECTION PROTOCOL FOR
                                              PERSONAL COMPUTING DEVICES
                                                 Case No. 3:17-cv-04414-JST
1327911
           1   inspection. Within ten (10) days of receiving the Findings from Symantec’s consultant, counsel

           2   for Zscaler and Dolsen shall produce to Symantec’s consultant and counsel for Symantec a

           3   privilege log which complies fully with the requirements of Federal Rule of Civil Procedure

           4   26(b)(5)(A), identifying those Findings that Zscaler and/or Dolsen maintain(s) are subject to the

           5   attorney-client privilege or work product doctrine, are not relevant to this case, not within the

           6   scope of paragraph 7, or are otherwise not subject to disclosure. Should Zscaler or Dolsen need

           7   more time to review the Findings, Symantec will be provided with reasonable notification of that

           8   need, and the parties to this Stipulation will meet and confer to discuss that need and whether

           9   additional time will be granted. As stated above, any additional time granted for Symantec’s

          10   consultant’s inspection will be provided in kind for Zscaler’s and Dolsen’s review.

          11                  c.      After Zscaler and Dolsen have reviewed the Findings, Symantec’s

          12   consultant may provide to counsel for Symantec all Findings which are not designated by Zscaler

          13   or Dolsen as privileged, work product, not relevant to this case, not within the scope of paragraph

          14   7, or otherwise protected against disclosure to Symantec or Symantec’s counsel within the ten

          15   (10) day period, or such other term as agreed under paragraphs 8 and 10(b) above.

          16                  d.      Within five (5) business days of receiving the log(s), Symantec shall notify

          17   Zscaler and Dolsen of any challenges to their privilege, work product, relevance, or scope

          18   assertions, after which the parties to any dispute shall jointly and immediately request an in

          19   camera hearing with the Court to resolve the dispute(s). While the dispute is pending, none of the

          20   disputed Findings will be provided to Symantec.

          21                  e.      The deadlines set forth in paragraphs 10(b), 10(c), and 10(d) may be

          22   extended by agreement of the parties to a dispute over privilege, work product, personal, or scope

          23   assertions or, if the parties to a dispute are unable to reach agreement after meeting and

          24   conferring, any party to such a dispute may seek relief from the Court.

          25                  f.      Prior to disclosure of the Findings to Symantec’s attorneys, Zscaler’s or

          26   Dolsen’s attorneys may designate the Findings, where appropriate, as “Protected Material” as

          27   provided by the Stipulated Protective Order (ECF No. 75).

          28
                                                              4
                      JOINT STIPULATION AND [PROPOSED] ORDER REGARDING INSPECTION PROTOCOL FOR
                                              PERSONAL COMPUTING DEVICES
                                                 Case No. 3:17-cv-04414-JST
1327911
           1          11.     The parties to this Stipulation agree that the actions described herein shall not

           2   constitute a waiver of any claim of attorney-client privilege, work product protection, or any other

           3   protection against disclosure, or any rights to claw back or to confidentiality under the Stipulated

           4   Protective Order (ECF No. 75) or otherwise, with respect to (a) the Findings on the Digital

           5   Media, or (b) the conduct, notes, searches, search terms, communications, or any other act

           6   performed by any consultant or attorney in connection with the Digital Media. In addition, the

           7   fact that Symantec’s consultant has been permitted to view, copy, export, summarize, take notes

           8   of, or otherwise access any particular material contained on the Digital Media shall not give rise

           9   to any inference that such material constitutes relevant discovery in this litigation or that such

          10   material is not privileged, work product, or otherwise protected from disclosure.

          11          12.     Employees of Symantec’s consultant that are engaged in the device inspection

          12   process set forth herein shall not communicate with any employee of Symantec’s consultant not

          13   engaged in the device inspection process regarding the content of any Findings prior to their

          14   disclosure to Symantec’s counsel pursuant to this Stipulation, and shall not reveal or discuss with

          15   anyone (including any employee of Symantec’s consultant not engaged in the device inspection

          16   process or any counsel for Symantec), at any time, the content of any Findings designated by

          17   Zscaler or Dolsen as privileged or otherwise protected from disclosure, unless and until such

          18   Findings are subsequently determined to be subject to disclosure pursuant to this Stipulation,

          19   either by agreement of the parties to this Stipulation or by order of the Court. Further, any

          20   employee of Symantec’s consultant who was engaged in the device inspection process shall not

          21   reveal or discuss with anyone (including any other employee of Symantec’s consultant or any

          22   counsel for Symantec) any content of the Digital Media that (1) falls outside the scope of the

          23   inspection as described in paragraph 1; or (2) falls outside of the Findings provided to Zscaler’s

          24   and Dolsen’s counsel for review.

          25          13.     The production of Findings pursuant to this Stipulation, including the withdrawal

          26   of objections to production of Findings, shall not give rise to any inference that such material is

          27   relevant to any issue in this action, including the issue of assignor estoppel.

          28
                                                              5
                      JOINT STIPULATION AND [PROPOSED] ORDER REGARDING INSPECTION PROTOCOL FOR
                                              PERSONAL COMPUTING DEVICES
                                                 Case No. 3:17-cv-04414-JST
1327911
           1          14.     At the end of the litigation, or when otherwise directed to do so by the parties to

           2   this Stipulation or the Court, Symantec’s consultant will certify under penalty of perjury that it

           3   has complied with the agreed-upon protocol, that it has maintained and will continue to maintain

           4   the strict confidentiality of any data on the Digital Media and that all Digital Media has been

           5   returned or destroyed.

           6          15.     This Stipulation may be executed through multiple counterparts, each of which

           7   shall be deemed an original. Facsimile and e-mail signed copies shall be deemed the equivalent

           8   of original signed documents.

           9    Dated: May 10, 2019                                    BAKER BOTTS LLP
          10
                                                                 By:   /s/ James Williams
          11                                                           KURT M. PANKRATZ
                                                                       CHAD C. WALTERS
          12                                                           JAMES WILLIAMS
                                                                       HARRISON RICH
          13                                                           MORGAN E. GRISSUM
                                                                       CASEY L. SHOMAKER
          14                                                           WAYNE O. STACY
                                                                       JENNIFER C. TEMPESTA
          15
                                                                       Attorneys for Plaintiffs
          16                                                           SYMANTEC CORP. AND SYMANTEC
                                                                       LTD.
          17

          18
                Dated: May 10, 2019                                    KEKER, VAN NEST & PETERS LLP
          19

          20                                                     By:   /s/ Jay Rapaport
                                                                       ROBERT A. VAN NEST
          21                                                           LEO L. LAM
                                                                       MATTHEW M. WERDEGAR
          22                                                           MICHELLE YBARRA
                                                                       JAY RAPAPORT
          23                                                           BAILEY W. HEAPS
                                                                       DAVID J. ROSEN
          24                                                           KATIE LYNN JOYCE
                                                                       ANNA PORTO
          25
                                                                       Attorneys for Defendant
          26                                                           ZSCALER, INC.
          27

          28
                                                              6
                      JOINT STIPULATION AND [PROPOSED] ORDER REGARDING INSPECTION PROTOCOL FOR
                                              PERSONAL COMPUTING DEVICES
                                                 Case No. 3:17-cv-04414-JST
1327911
           1    Dated: May 10, 2019                                       LEWIS & LLEWELLYN LLP

           2
                                                                   By:    /s/ Evangeline Burbidge
           3                                                              EVANGELINE BURBIDGE
           4                                                              Attorneys for LEE DOLSEN
           5
                                                           ATTESTATION
           6
                         I certify under Civil Local Rule 5-1(i)(3) that all signatories to this document concur in its
           7
               filing.
           8

           9    Dated: May 10, 2019                                       /s/ Jay Rapaport
                                                                          JAY RAPAPORT
          10

          11

          12

          13                                           [PROPOSED] ORDER
          14

          15              May 10, 2019
               DATED: ____________________                               ___________________________________
                                                                         HONORABLE JON S. TIGAR
          16                                                             UNITED STATES DISTRICT JUDGE
          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                                 7
                         JOINT STIPULATION AND [PROPOSED] ORDER REGARDING INSPECTION PROTOCOL FOR
                                                 PERSONAL COMPUTING DEVICES
                                                    Case No. 3:17-cv-04414-JST
1327911
           1                                               Exhibit A
           2          I, ___________________________, acknowledge and declare that I have received a copy

           3   of the Joint Stipulation and Order Regarding Inspection Protocol for Personal Computing Devices

           4   (“Stipulation”) in Symantec Corp. v. Zscaler, Inc., Case No. 3:17-CV-04414-JST in the United

           5   States District Court for the Northern District of California. Having read and understood the

           6   terms of the Stipulation, I agree to be bound by the terms of the Stipulation and consent to the

           7   jurisdiction of said Court for the purpose of any proceeding to enforce the terms of the

           8   Stipulation.

           9

          10          Name of individual: _____________________________________________________

          11          Present occupation/job description: _________________________________________

          12          ______________________________________________________________________

          13          Name of Company or firm: ________________________________________________

          14          Address: _______________________________________________________________

          15          Dated: ______________________________

          16

          17

          18                                                 ________________________________________
                                                             Signature
          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                              8
                      JOINT STIPULATION AND [PROPOSED] ORDER REGARDING INSPECTION PROTOCOL FOR
                                              PERSONAL COMPUTING DEVICES
                                                 Case No. 3:17-cv-04414-JST
1327911
